Name: COMMISSION REGULATION (EC) No 773/97 of 28 April 1997 determining the extent to which applications lodged in April 1997 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 No L 112/22 I EN I Official Journal of the European Communities 29 . 4. 97 COMMISSION REGULATION (EC) No 773/97 of 28 April 1997 determining the extent to which applications lodged in April 1997 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1431 /94 of 22 June 1994, laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the adminis ­ tration of certain Community tariff quotas for poultry ­ meat and certain other agricultural products ('), as last amended by Regulation (EC) No 958/96 (2), and in parti ­ cular Article 4 (5) thereof, Whereas the applications for import licences lodged for the period 1 April to 30 June 1997 are greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution , HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for the period 1 April to 30 June 1997 submitted under Regulation (EC) No 1431 /94 shall be met as referred to in the Annex. Article 2 This Regulation shall enter into force on 29 April 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 April 1997. For the Commission Franz FISCHLER Member of the Commission (&lt;) OJ No L 156, 23 . 6 . 1994, p . 9 . 2) OJ No L 130 , 31 . 5 . 1996, p . 6 . 29 . 4. 97 EN Official Journal of the European Communities No L 112/23 ANNEX Group No Percentage of acceptance of import licences submitted for the period 1 April to 30 June 1997 1 3,13 2 3,13 3 3,14 4 100,00 5 3,77